Case 20-41308           Doc 122       Filed 03/13/20 Entered 03/13/20 09:52:05                     Main Document
                                                  Pg 1 of 9


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    Jointly Administered
                                                           )
                                                           )    Related Docket No.: 14

                    ORDER (A) ESTABLISHING PROCEDURES FOR
            INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES
          OF RETAINED PROFESSIONALS AND (B) GRANTING RELATED RELIEF

                    Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an order

 (this “Order”), pursuant to section 330 of title 11 of the Bankruptcy Code, Bankruptcy Rule

 2016(a), Local Bankruptcy Rules 2016-1 and 2016-2, and the Local Guidelines, (a) establishing

 an orderly, regular process for the monthly allowance and payment of compensation and

 reimbursement of expenses (the “Interim Compensation Procedures”) for professionals whose

 services are authorized by this Court pursuant to sections 327 or 1103 of the Bankruptcy Code and

 who will be required to file applications for allowance of compensation and reimbursement of

 expenses and (b) granting related relief, all as more fully described in the Motion; and it appearing

 that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and

 Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District

 of Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a

 core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice



 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-41308         Doc 122     Filed 03/13/20 Entered 03/13/20 09:52:05               Main Document
                                              Pg 2 of 9


 of the Motion has been given and that no other or further notice is necessary; and a hearing having

 been held to consider the relief requested in the Motion; and upon the record of the hearing and all

 of the proceedings had before the Court; and the Court having found and determined that the relief

 sought in the Motion is in the best interests of the Debtors, their estates, their creditors and all other

 parties in interest; and that the legal and factual bases set forth in the Motion establish just cause

 for the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED to the extent set forth herein.

                 2.      Except as may otherwise be provided in orders of the Court authorizing the

 retention of specific professionals, all Retained Professionals of the Debtors or the Committee may

 seek compensation for professional services rendered and reimbursement of expenses incurred in

 accordance with the procedures set forth in Exhibit 1 hereto (the “Interim Compensation

 Procedures”).

                 3.      Each Retained Professional whose retention has been approved by the Court

 as of the Petition Date may seek, in its first Monthly Fee Statement, compensation for work

 performed and reimbursement for expenses incurred during the period beginning on the Petition

 Date and ending on March 29, 2020.            The first interim fee application for such Retained

 Professionals shall seek compensation and reimbursement of expenses for the period from the

 Petition Date through May 31, 2020. All Retained Professionals retained effective after the

 Petition Date shall serve their Monthly Fee Statement on the Core Parties for the period from the

 effective date of their retention through the end of the first full month following the effective date

 of their retention, and otherwise in accordance with the Interim Compensation Procedures.
Case 20-41308         Doc 122      Filed 03/13/20 Entered 03/13/20 09:52:05            Main Document
                                               Pg 3 of 9


                4.         Each member of the Committee shall be permitted to submit statements of

 expenses and supporting vouchers to counsel to the Committee, which counsel shall collect and

 submit such requests for reimbursements in accordance with the foregoing procedure for monthly

 and interim compensation and reimbursements of Retained Professionals.

                5.         The amount of fees and disbursements sought by each Retained

 Professional shall be set forth in U.S. Dollars.

                6.         All time periods set forth in this Order shall be calculated in accordance

 with Bankruptcy Rule 9006(a).

                7.         Nothing herein shall be construed to allow reimbursement or compensation

 for fees or expenses incurred by any Retained Professional in defending the Retained

 Professional’s fees from legal challenge.

                8.         Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                9.         Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Order shall be immediately effective upon its entry.

                10.        No later than 2 business days after the date of this Order, the Debtors shall

 serve on the Notice Parties a copy of the Order and shall file a certificate of service no later than

 24 hours after service.

                                                                  KATHY A. SURRATT-STATES
                                                                   Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 122    Filed 03/13/20 Entered 03/13/20 09:52:05   Main Document
                                         Pg 4 of 9


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 122   Filed 03/13/20 Entered 03/13/20 09:52:05   Main Document
                                      Pg 5 of 9


                                     Exhibit 1

                          Interim Compensation Procedures
Case 20-41308           Doc 122       Filed 03/13/20 Entered 03/13/20 09:52:05                      Main Document
                                                  Pg 6 of 9


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    (Jointly Administered)
                                                           )
                                                           )    Related Docket No.: [14]

                              INTERIM COMPENSATION PROCEDURES

                    These procedures (the “Interim Compensation Procedures”) have been approved

 by this Court for the above-captioned cases of Foresight Energy LP and its affiliated debtors and

 debtors in possession (collectively, the “Debtors”) pursuant to the Order (A) Establishing

 Procedures for Interim Compensation and Reimbursement of Expenses of Retained Professionals

 and (B) Granting Related Relief [Docket No. TBD] (the “Order”).1

                    The Interim Compensation Procedures shall apply to attorneys and other

 professionals whose services are authorized by this Court pursuant to sections 327 or 1103 of the

 Bankruptcy Code and who are required to file applications for allowance of compensation and

 reimbursement of expenses pursuant to sections 330 and 331 of the Bankruptcy Code, Bankruptcy

 Rule 2016(a), Local Bankruptcy Rules 2016-1 and 2016-2, and the Local Guidelines

 (the “Retained Professionals”) in these chapter 11 cases, unless a Court order approving the

 employment and retention of a Retained Professional provides different procedures for

 compensating or reimbursing such Retained Professional.

 A.           Procedures for Monthly Fee Statements

              (i)   Filing of Monthly Fee Statements. On or before the 20th day of each month, or
                    as soon as reasonably practicable thereafter, following the month for which

 1
       Capitalized terms not defined herein shall have the meaning ascribed to them in the Order.
Case 20-41308    Doc 122     Filed 03/13/20 Entered 03/13/20 09:52:05             Main Document
                                         Pg 7 of 9


              compensation is sought, each Retained Professional seeking compensation will
              serve by email a fee statement (a “Monthly Fee Statement”), which need not
              include a narrative, but must include time and expense detail, on the Core Parties.

      (ii)    Interim Payment on Monthly Fee Statements. The Core Parties shall have 14 days
              following the service of a Monthly Fee Statement to review the request. After the
              14th day following the service of a Monthly Fee Statement, the Debtors shall
              promptly pay each Retained Professional that served such Monthly Fee Statement
              an interim payment (the “Actual Interim Payment”) equal to the lesser of (a) 80%
              of the fees and 100% of the expenses identified in such Monthly Fee Statement
              (the “Maximum Payment”) and (b) 80% of the fees and 100% of the expenses not
              subject to a Monthly Fee Statement Objection (as defined below).

      (iii)   Monthly Fee Statement Objections. If any Core Party has an objection to the
              compensation or reimbursement sought in a particular Monthly Fee Statement, such
              Core Party shall, by no later than the 14th day following the service of the relevant
              Monthly Fee Statement, serve upon the applicable Retained Professional and each
              of the other Core Parties a written objection (each, a “Monthly Fee Statement
              Objection”) setting forth, with specificity, the nature of the objection and the
              amount of fees or expenses at issue. Thereafter, the objecting Core Party and the
              applicable Retained Professional shall attempt to resolve the Monthly Fee
              Statement Objection on a consensual basis. If the parties are able to resolve their
              dispute following the timely service of a Monthly Fee Statement Objection, then
              the applicable Retained Professional shall serve upon the other Core Parties a
              statement (a) indicating that the Monthly Fee Statement is withdrawn and
              (b) describing in detail the terms of the resolution. Thereafter, the Debtors shall
              promptly pay that portion of the Monthly Fee Statement no longer subject to a
              Monthly Fee Statement Objection up to the Maximum Payment in respect of such
              Monthly Fee Statement.

      (iv)    Resolution of Monthly Fee Statement Objections; Formal Objections. If the
              objecting Core Party and the applicable Retained Professional are unable to resolve
              the Monthly Fee Statement Objection no later than (a) 20 days following service
              of the Monthly Fee Statement Objection or (b) such later date as may be agreed to
              between the objecting Core Party and the applicable Retained Professional (such
              date, the “Resolution Deadline”), the objecting Core Party shall file its objection
              (the “Formal Objection”) with the Court no later than three business days
              following the Resolution Deadline and serve such Formal Objection on the
              applicable Retained Professional and each of the other Core Parties. Thereafter,
              the Retained Professional may either (a) file a response to the Formal Objection
              with the Court, together with a request for the payment of the difference between
              the Maximum Payment and the Actual Interim Payment previously made to the
              respective Retained Professional with respect to that month (the “Incremental
              Amount”) or (b) forego payment of the Incremental Amount until the next interim
              or final fee application hearing, at which time the Court will consider the Formal
              Objection.
Case 20-41308    Doc 122     Filed 03/13/20 Entered 03/13/20 09:52:05             Main Document
                                         Pg 8 of 9


      (v)     Subsequent Objections. The filing of a Formal Objection in accordance with
              paragraph (iv) above shall not prejudice the objecting Core Party’s right to object
              to any Fee Application (as defined below) on any ground, whether raised in the
              Formal Objection or not. Furthermore, failure by a Core Party to file a Formal
              Objection to a Monthly Fee Statement shall neither constitute a waiver of any kind
              nor prejudice such Core Party’s right to object to any Fee Application subsequently
              filed by a Retained Professional.

      (vi)    Effect of Failure to Submit Monthly Fee Statements. Any Retained Professional
              that fails to timely serve a Monthly Fee Statement for a particular month or months
              may subsequently serve a consolidated Monthly Fee Statement with a future
              Monthly Fee Statement for such past months.

 B.   Procedures for Fee Applications

      (i)     Filing of Fee Applications. Beginning with the period from the Petition Date
              through and including May 31, 2020, and at four full-month intervals thereafter
              (each, an “Interim Fee Period”), each Retained Professional shall file with the Court
              and serve on each of the Core Parties (including via regular or overnight mail on
              the U.S. Trustee) and any party in interest who files a notice of appearance or
              request for service of papers, in each case other than through the Court’s Electronic
              Case Files system an application (a “Fee Application”) for interim or final (as the
              case may be) Court approval and allowance, pursuant to sections 330 and 331 of
              the Bankruptcy Code, of the compensation and reimbursement of expenses sought
              in the Monthly Fee Statements served during such Interim Fee Period. Each
              Retained Professional must file its Fee Application within 45 days after the end of
              the Interim Fee Period for which the request seeks allowance of compensation and
              reimbursement of expenses, and at least 30 days before the hearing on the Fee
              Application. All Fee Applications shall comply with the relevant provisions of the
              Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any
              applicable guidelines issued by the Office of the U.S. Trustee.

      (ii)    Objections to Fee Applications. Objections to any Fee Applications must be filed
              with the Court no later than 14 days before the hearing on the Fee Application.
              Except as otherwise ordered by the Court, any Retained Professional that fails to
              file a Fee Application when due will be ineligible to receive further Actual Interim
              Payments with respect to an subsequent Interim Fee Period until such time as such
              past-due Fee Application is filed and served by the Retained Professional.

      (iii)   Hearings on Fee Applications. The Debtors shall request that the Court schedule a
              hearing on the Fee Applications at least once approximately every 120 days. If no
              objections to Monthly Fee Statements have been filed or all have been withdrawn,
              the Court may approve all uncontested Fee Applications without a hearing. Upon
              allowance by the Court of a Retained Professional’s Fee Application, the Debtors
              shall be authorized to promptly pay such Retained Professional all requested fees
              (including the 20% holdback) and expenses not previously paid.
Case 20-41308        Doc 122       Filed 03/13/20 Entered 03/13/20 09:52:05                   Main Document
                                               Pg 9 of 9


         (iv)    Payment on Fee Applications and Monthly Fee Statements. The pendency of a
                 Formal Objection or a Fee Application or the entry of a Court order holding that
                 the prior payment of compensation or the reimbursement of expenses was improper
                 as to a particular Monthly Fee Statement shall not disqualify a Retained
                 Professional from the future payment of compensation or reimbursement of
                 expenses as set forth above, unless otherwise ordered by the Court.2

         (v)     Effect of Payment or Failure to Pay. Neither the payment of, nor the failure to pay,
                 in whole or in part, monthly compensation and reimbursement of expenses as
                 provided herein shall have any effect on this Court’s interim or final allowance of
                 compensation and reimbursement of expenses of any Retained Professional.




 2
     Filing by the Debtors’ counsel of any other Retained Professional’s Fee Applications on behalf of such
     professional is not, and should not be deemed to be, endorsement or approval by the Debtors’ counsel of, nor
     attestation of having reviewed, such professional’s Fee Application.
